Case: 13-11685   Date Filed: 01/06/2014   Page: 1 of 3


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                      __________________________

                             No. 13-11685
                         Non-Argument Calendar
                      __________________________

                   D.C. Docket No. 1:12-cv-20771-PCH

AMERICAN GUARANTEE & LIABILITY INSURANCE
COMPANY,

                                                               Plaintiff-Appellee,

                                   versus

SIMON ROOFTING & SHEET METAL CORP.,

                                                           Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                     __________________________
                             (January 6, 2014)

Before WILSON, COX, and DUBINA, Circuit Judges.

PER CURIAM:

     A declaratory judgment action in the district court involved a dispute

between Simon Roofing & Sheet Metal Company, the insured, and its excess
              Case: 13-11685     Date Filed: 01/06/2014   Page: 2 of 3


insurer, American Guarantee & Liability Insurance Company. Simon Roofing was

sued by one of its customers for allegedly causing considerable damage to its

customer, Florida Diversified Films, Inc., in negligent restoration of the customer’s

roof. The result was a judgment in favor of Florida Diversified for $1.49 million.

The district court granted summary judgment in favor of American Guarantee, and

Simon Roofing appeals.

      We address two issues on appeal; we find them dispositive. First, did Simon

Roofing breach the notice provisions in the policy? And, second, if it did, was

American Guarantee prejudiced by the late notice? The district court concluded

that Simon Roofing did breach the notice provisions, and that American Guarantee

was prejudiced by the late notice. We agree with the district court.

      The parties agree that Pennsylvania law applies. We first look at whether

Simon breached the policy’s notice provision. Specifically, we address Simon’s

sub-issues asking whether the contract is ambiguous and whether the district court

properly interpreted the contract. We agree with the district court that the notice

provisions of the contract are not ambiguous. We also agree with the district

court’s construction of the relevant provisions of the contract. The district court

properly interpreted the contract to give full meaning to the relevant provisions.

(Doc. 168 at 8–12). And it properly found that Simon breached these provisions.




                                          2
                Case: 13-11685       Date Filed: 01/06/2014      Page: 3 of 3


       Based on the facts stated by the parties, we also agree with the district court

that American Guarantee suffered prejudice as a result of Simon’s breach. The

district court properly decided this issue at the summary judgment stage of

proceedings. (Doc. 168 at 12–17).

       The Conclusion in the district court’s order is a good summary of what this

case was about. The court said:

      American Guarantee’s excess policy provided in unmistakable terms
      that Simon must give notice of any occurrence that may involve the
      excess policy. One year after Simons’s negligent roof restoration, it
      came to light that Florida Diversified Films claimed $3.572 million in
      damages. At that point it was not only reasonably, but entirely,
      possible that the excess policy would be implicated. Yet Simon waited
      until three years had elapsed and a $1.49 million judgment entered
      against it to notify American Guarantee of the occurrence—i.e. the
      negligent roof restoration and resulting damage. By waiting this long,
      Simon deprived American Guarantee of any opportunity to produce a
      more favorable outcome, much less protect itself from an unfavorable
      judgment.
(Doc. 168 at 17)

       As a result of Simon’s breach and the resulting prejudice suffered by

American Guarantee, we find no error in the district court’s conclusion that

American Guarantee is not obligated to provide coverage to Simon.

       AFFIRMED. 1




       1
        We have considered the supplemental briefs on the issue of our jurisdiction and
conclude that we have jurisdiction.
                                               3